Citation Nr: 1500269	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Regional Office (RO) in Waco, Texas, that denied service connection for bilateral hearing loss and tinnitus.  The Board notes that the Veteran was scheduled for a videoconference hearing in December 2014.  However, the Veteran did not show up to his scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to service connection for bilateral hearing loss and tinnitus must be remanded to obtain supplemental nexus medical opinions.  

In short, the Veteran asserts that his current bilateral hearing loss and tinnitus are related to acoustic trauma incurred during service.  In statements supporting his claim, he described service as a light weapons infantryman, which involved in-service noise exposure, specifically due to training with various types of rifles and guns.  The Veteran's DD Form 214 confirms these facts.  

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the forgoing discussion, ASA units appear to the left and in parentheses, while ISO-ANSI units appear on the right.

Service treatment records reflect that on the authorized audiological evaluation for service enlistment in November 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(10) 25
(0) 10
(0) 10
(5) 15
(10) 15
LEFT
(-5) 10
(-5) 5
(0) 10
(15) 25
(45) 50

The Veteran was afforded a VA examination in July 2010, during which he reported hearing difficulties in service and continuing thereafter.  On this authorized VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
50
70
70
LEFT
5
15
50
65
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 92 percent in the left ear.

The VA examiner felt that he could not resolve the issue of whether it is as likely as not that the Veteran's bilateral hearing loss is related to service without resorting to mere speculation.  However, the rationale for his opinion stated that the Veteran had a history of noise exposure while in the military, but that his discharge examination indicates "hearing acuity well within normal limits with no adverse shift in thresholds."  The examiner also did not comment on the audio units conversion needed for the Veteran's examination in November 1966.

The VA examiner opined that there was "insufficient information available to render an opinion regarding the etiology of [the] Veteran's reported tinnitus without resorting to mere speculation."

With consideration of the above, the Board finds that an addendum VA medical opinion is warranted to address whether the Veteran incurred bilateral hearing loss and tinnitus as a result of military service.  

Accordingly, this matter is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's case to be reviewed by an audiologist who, after considering the pertinent information in the record in its entirety, specifically including the Veteran's lay statements regarding the onset and continuity of symptoms related to his bilateral hearing loss and tinnitus, should provide an opinion with respect to the following questions:

a)  Is it at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are a result of service?  

b)  Please comment on the significance of the puretone findings at each measured frequency upon audio examination at enlistment and upon discharge from the military, as well as the Veteran's statements regarding the onset of tinnitus.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given that is consistent with the evidence of record.

2.  After completing all indicated development, readjudicate the claims for service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If the benefits sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, to specifically include consideration of all evidence added to the record since the July 2014 supplemental statement of the case, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




